                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JANE DOE 1, et al.,                                 Case No.18-cv-02542-JSC
                                                       Plaintiffs,
                                   8
                                                                                            MOTION RE: DEFENDANT'S
                                                v.                                          ADMINISTRATIVE MOTIONS TO
                                   9
                                                                                            SEAL
                                  10    MORRISON & FOERSTER LLP,
                                                                                            Re: Dkt. Nos. 45, 51, 62
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant filed administrative motions to seal in connection with both its motion for

                                  14   judgment on the pleadings and its reply brief regarding the same. (Dkt. Nos. 45, 51, 62.)

                                  15   Defendant seeks sealing of two categories of information: (1) Jane Doe 4’s separation agreement,

                                  16   and (2) documents and information that would identify Jane Does 4 and 5.

                                  17          Given that in light of Defendant’s non-opposition the Court has granted Plaintiff’s motion

                                  18   to proceed under pseudonyms at this early stage in the proceedings, the motions are GRANTED as

                                  19   to the exhibits and statements in Defendant’s reply brief which might identify Jane Doe 4 or 5.

                                  20   However, the motion is DENIED as the request to seal Jane Doe 4’s separation agreement in its

                                  21   entirety. That the parties’ have agreed that the separation agreement would be confidential is

                                  22   insufficient to demonstrate that the document is sealable. See Civ. L.R. 79-5(b) (“A sealing order

                                  23   may issue only upon a request that establishes that the document, or portions thereof, are

                                  24   privileged, protectable as a trade secret or otherwise entitled to protection under the law”). This is

                                  25   particularly true with respect to the portion of the separation agreement that contains the release

                                  26   provision at issue in Defendant’s motion. Accordingly, the motion to seal Exhibit A to the Brass

                                  27   Declaration, except as to those portions that identify Jane Doe 4, is DENIED WITHOUT

                                  28   PREJUDICE. (Dkt. No. 45-4.) If Defendant intends to submit a renewed, more narrowly tailored
                                   1   request for sealing, it must do so by April 24, 2019.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 19, 2019

                                   4

                                   5
                                                                                               JACQUELINE SCOTT CORLEY
                                   6                                                           United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
